DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1 is allowed because the prior art does not teach for fairly suggest a method for recovering a metal in a liquid sample, the method comprising: preparing a mixture of the liquid sample at pH 8 or lower and a chelating agent completely dissolved in liquid at a pH higher than 8, the chelating agent being soluble at a soluble pH higher than 8 and insoluble at an insoluble pH lower than the soluble pH and being capable of binding to the metal and forming a complex between the chelating agent and the metal, by adding the chelating agent completely dissolved in the liquid to the liquid sample such that the pH of the mixture becomes pH 8 or lower at which the complex is deposited in an insoluble state in the mixture; and recovering the deposited complex from the mixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797